ACCEPTED
                                                                                           01-15-00436-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     6/30/2015 11:02:24 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                            NO. 01-15-00436-CV
                  ______________________________________
                        IN THE COURT OF APPEALS              FILED IN
                                                      1st COURT OF APPEALS
                         FIRST JUDICIAL DISTRICT          HOUSTON, TEXAS
                             HOUSTON, TEXAS           6/30/2015 11:02:24 AM
                                                      CHRISTOPHER A. PRINE
                  ______________________________________       Clerk

             THE CITY OF FRIENDSWOOD AND KEVIN HOLLAND,
                                    Appellants,
                                 v.

PAUL AND CAROLYN HORN, MIKE AND LUCY STACY, PETE AND JUDY
                GARCIA AND JANICE FRANKIE
                                  Appellees.
            ______________________________________
                 On Appeal from the 212th Judicial District Court
                          of Galveston County, Texas
                         Trial Court No. 14-CV-0490
                 ______________________________________
               APPELLANTS, CITY OF FRIENDSWOOD’S
           AND KEVIN HOLLAND’S UNOPPOSED MOTION FOR
           EXTENSION OF TIME TO FILE APPELLANTS’ BRIEF
                ______________________________________


TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellants, City of Friendswood and Kevin Holland, pursuant to Texas

Rules of Appellate Procedure 38.6(d) and 10.5(b), request this Court to extend the

time to file its Appellants’ brief in this cause for fourteen (14) days, until July 15,

2015 and would show as follows:
                         CERTIFICATE OF CONFERENCE

      Appellants’ counsel conferred with Appellees’ counsel, James T. Sunosky,

on June 30, 2015. Appellees stated they are unopposed to the extension Appellants

request herein.

                             REQUEST FOR EXTENSION

      1.     On April 20, 2015, the 212th Judicial District Court of Galveston

County, Texas, signed an Order denying City of Friendswood, Texas’s Plea to the

Jurisdiction and Motion to Dismiss in Cause Number 14-cv-0490; Paul and

Carolyn Horn, Mike and Lucy Stacy, Pete and Judy Garcia and Jancie Frankie v.

The City of Friendswood and Mayor Kevin M. Holland.

      2.     Appellants filed a timely notice of interlocutory appeal on or about

May 8, 2015. The clerk’s record was filed on May 15, 2015.

      3.     On June 11, 2015 the First District Court of Appeals issued the

deadline for Appellants to file their brief, on or before July 1, 2015.

      4.     Appellants’ ask for an extension of fourteen days to file their brief

which, with the extension, would be due on July 15, 2015.1 No prior extensions

have been granted. The extension is needed due to counsel for Appellants’ heavy

trial schedule and otherwise heavy docket in late May and throughout June, and

out of state travel for many days during the past month.

1
      Appellants’ previously requested an extension based upon a misunderstanding as to the deadline
      for their brief. That motion was denied as moot.


                                                 2
      5.     Appellants have been diligently undertaking preparation of their brief

which addresses the numerous claims and theories pled by Appellees. However, as

a result of these conflicting obligations and others, Appellants need additional time

to file their brief. Accordingly, Appellants respectfully request an extension of

time to file Appellants’ brief up to, and including, July 15, 2015.

      8.     Appellants seek this extension not for delay, but to allow counsel

sufficient time to prepare a concise brief to assist with the Court’s decision making

based on a known clerk’s record. Appellants do not foresee the need for any

additional extensions.

                                      PRAYER

      For the reasons above Appellants, City of Friendswood and Kevin Holland,

pray that the Court grant their unopposed motion and extend the time to file their

brief by fourteen (14) days, up to and including, Wednesday, July 15, 2015.




                                          3
                                       Respectfully submitted,

                                       /s/ Charles T. Jeremiah
                                       William S. Helfand
                                       Attorney-in-Charge
                                       SBOT No. 09388250
                                       bill.helfand@chamberlainlaw.com
                                       Charles T. Jeremiah
                                       SBOT No. 00784338
                                       charles.jeremiah@chamberlainlaw.com
                                       ATTORNEYS FOR APPELLANTS

OF COUNSEL:

CHAMBERLAIN, HRDLICKA, WHITE,
      WILLIAMS & AUGHTRY
1200 Smith Street, Suite 1400
Houston, Texas 77002-4401
(713) 654-9630
(713) 658-2553 (Fax)


                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of Appellants’ Motion for Leave
to Extend Time to File Appellants’ Brief has been served via CM/ECF System
and/or by certified mail, return receipt requested, on this 30th day of June, 2015 to:

      Aaron Pool
      James T. Sunosky
      Donato Minx Brown & Pool, PC
      3200 Southwest Freeway, Suite 2300
      Houston, Texas 77027



                                       /s/ Charles T. Jeremiah




                                          4